Citation Nr: 0431111	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for bilateral 
hearing loss and tinnitus.

This case has been advanced on the Board's docket.

This appeal was previously before the Board in March 2004.  
At that time, the Board remanded the appeal for an audio 
examination. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to noise 
exposure in active service. 

2.  The veteran's tinnitus is related to noise exposure in 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304. 3.385 (2004).

2.  Tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2002) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.   

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§ 3.303 (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for sensorineural hearing 
loss, on the basis of disease of the central nervous system, 
if hearing loss appeared to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.   

Analysis

The veteran contends that his current hearing loss is due to 
noise exposure in active service.  He reported that he was 
exposed to noise as a gunner and assistant gunner during 
service.  He stated that he was assigned to infantry units in 
Korea, that he was exposed to loud noise from guns on a daily 
basis, and that he did not have hearing protective gear.  He 
has indicated that he first noticed hearing loss shortly 
after his service in Korea.  

In the case of a combat veteran, lay evidence may be 
sufficient to prove service connection.  38 U.S.C.A. 
§ 1154(b).  Here, the veteran's separation document reveals 
that he was awarded the Korean Service Medal with one bronze 
service star.  Although the award of a bronze service star as 
distinguished from a Bronze Star Medal does not rule in or 
rule out combat service, the veteran's service discharge 
document and his statements are indicative of his having 
engaged in combat with the enemy.  The separation document 
indicates that his most significant duty was with a tank 
battalion.  He had one year and 5 months of foreign service.  
The Board finds the evidence credible to establish both 
acoustic trauma in service and having engaged in combat with 
the enemy in service. 

Post-service medical records include a treatment record from 
R. M. Poland, M.A., M.A., CCC-A, in January 1999.  The 
veteran reported constant bilateral tinnitus for 6 to 8 
months.  The examiner noted that the veteran's noise exposure 
included two years in the U.S. Infantry, chain saw use, one 
and a half years employment in a textile cloth room, and 18 
to 20 years of employment in a sawmill, all without the 
benefit of ear protection.  

The veteran also had bilateral ear surgery on one ear in 1968 
and on the other in 1969.  The veteran was diagnosed with 
asymmetrical bilateral mid to high frequency moderate to 
severe to profound sensory neural loss of hearing with 
greater hearing loss in the left ear.

The veteran was also seen by R. C. Waters, M.D., in January 
1999.  He was afforded an audiogram at that time.  The 
audiogram showed significant sensorineural loss bilaterally.  
Dr. Waters determined that the veteran had sensorineural 
hearing loss causing tinnitus.

The veteran was afforded a VA audio examination in May 2004.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
80
85
LEFT
50
45
85
95
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.

The VA audiologist noted that the veteran reported noise 
exposure without hearing protection while he was in the 
service.  The audiologist also noted post-service noise 
exposure without hearing protection.  The audiologist, 
however, stated that it was hard to determine whether it was 
in-service or post-service noise exposure that contributed 
more to the veteran's hearing loss.  She stated that it was 
"hard to determine the etiology other contributions could be 
most likely contributing as well as military service."

In regards to tinnitus, the audiologist noted that the 
veteran reported that bilateral tinnitus had begun several 
years previously.  The audiologist stated that it was "hard 
to determine" the etiology of the tinnitus.  She stated that 
it was "as likely due to his occupation from the sawmill or 
cotton mill as it is due to military service."

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The only competent opinion as to the etiology of current 
tinnitus and hearing loss was provided by the VA examiner in 
May 2004.  While that opinion is not completely clear.  It is 
apparent that she attributed at least some of the current 
hearing loss to noise exposure during service.  Her opinion 
can also be read as saying it is at least as likely as not 
that the current tinnitus is related to noise exposure in 
service.  Therefore, resolving reasonable doubt in favor of 
the claimant, the Board finds that the veteran's hearing loss 
and tinnitus is the result of exposure to noise during active 
service.

Accordingly, the claims for service connection for hearing 
loss and tinnitus are granted.   


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



